

116 HR 5426 IH: To require the Secretary of Transportation to conduct a study on the unsafe use of electric scooters, and for other purposes.
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5426IN THE HOUSE OF REPRESENTATIVESDecember 12, 2019Mr. Sires introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to conduct a study on the unsafe use of electric scooters, and for other purposes. 
1.Study on the unsafe use of electric scooters 
(a)Study requiredThe Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration, shall conduct a study on— (1)the behavior of individuals using electric scooters while under the influence of alcohol or drugs; 
(2)the involvement of electric scooters in traffic accidents; and (3)the effects on pedestrian, scooter user, and motorist safety resulting from— 
(A)the lack of laws governing the use of electric scooters; and (B)a lack of required training on the safe operation of electric scooters prior to an individual using such a scooter. 
(b)ReportNot later than 12 months after the date of enactment of this Act, the Administrator of the National Highway Traffic Safety Administration shall submit to Congress a report containing Federal, State, and local policy recommendations based on the findings of the study required by this section.  